Citation Nr: 0312994	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-23 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to June 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not informed the veteran of the information and 
evidence needed to support his claim, the applicable law, and 
the development responsibilities and activities of the VA and 
the veteran.  

The veteran's representative submitted additional evidence in 
November 2002 and February 2003.  The RO has not had the 
opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran served in Vietnam for over two years.  His 
military occupational specialty for most of that time was 
combat engineer.  The veteran has alleged that he saw fellow 
soldiers injured during mine sweeping operations, and that he 
had been exposed to mortar fire.  Contemporary records 
received from the United States Armed Services Center for 
Research of Unit Records show that soldiers from the 
veteran's unit were injured in mine sweeping operations and 
show that the veteran's unit was exposed to mortar fire.  The 
RO should again consider whether or not the veteran's alleged 
stressors have been verified by the evidence of record.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed post-traumatic stress 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  If the RO determines that the veteran 
was exposed to a verified or combat-
related stressor, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to make a determination as to 
whether the veteran has post-traumatic 
stress disorder and, if so, to provide an 
opinion as to whether it is at least as 
likely as not that such post-traumatic 
stress disorder is a result of the 
verified or combat-related in-service 
stressor.  The veteran's claims file must 
be provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner must ensure 
that all indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination report is obtained, 
and if the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal with consideration of 
all pertinent evidence received since 
issuance of the April 2002 supplemental 
statement of the case.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




